          Case 2:20-cv-00548-KRS Document 16 Filed 02/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


LETICIA CARRASCO,

               Plaintiff,
       vs.                                             CIV No. 2:20-00548-KRS

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Third Unopposed

Motion for Extension of Time to File the Electronic Certified Administrative Record and Answer

to Plaintiff’s Complaint (Doc. 15), it being stated that Plaintiff concurs in the granting of the

motion, the Court having read the motion and being fully advised in the premises finds that there

is good cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through March 10, 2021, to

file his answer or otherwise respond to Plaintiff’s Complaint.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge
SUBMITTED AND APPROVED BY:
Electronically submitted 02/08/2021
CHRISTINA VALERIO
Special Assistant United States Attorney

Electronically approved 02/08/2021
HELEN LAURA LOPEZ
Attorney for Plaintiff
